USCA4 Appeal: 22-6828      Doc: 12         Filed: 11/29/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6828


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CYNTHIA GILMORE, a/k/a Lady Bynt, a/k/a Cynthia Young,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:17-cr-00134-FDW-DSC-19; 3:21-cv-
        00530-FDW)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Cynthia Gilmore, Appellant Pro Se. Elizabeth Margaret Greenough, OFFICE OF THE
        UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6828         Doc: 12      Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

              Cynthia Gilmore seeks to appeal the district court’s order denying relief on her 28

        U.S.C. § 2255 motion. The United States has moved to dismiss the appeal as untimely.

               When the United States or its officer or agency is a party in a civil case, the notice

        of appeal must be filed no more than 60 days after the entry of the district court’s final

        judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

        period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

        4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

        requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on April 1, 2022. Gilmore filed the notice of

        appeal on June 28, 2022. * Because Gilmore failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we grant the United States’ motion

        to dismiss the appeal and dismiss the appeal for lack of jurisdiction. We deny Gilmore’s

        motion to appoint counsel.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




              *
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Gilmore could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                     2